Citation Nr: 1813502	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-32 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a functional gastrointestinal disorder and/or irritable bowel syndrome (IBS), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for ulcerative colitis.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS).

4.  Entitlement to service connection for disability manifested by left knee pain.

5.  Entitlement  to service connection for disability manifested by right knee pain.

6.  Entitlement to service connection for disability manifested by left elbow pain.

7.  Entitlement to service connection for disability manifested by right elbow pain.

8.  Entitlement to service connection for disability manifested by neck pain.


REPRESENTATION

Appellant represented by:	Andrew J. McKeown, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1980 until his retirement in July 2000, to include service in the Southwest Asia theater of operations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In November 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  A functional gastrointestinal disorder, characterized by chronic gastrointestinal symptoms of abdominal pain and altered bowel habits, was manifest during active service.

2.  In a statement received in October 2017, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for ulcerative colitis; CFS; and disabilities manifested by left knee, right knee, left elbow, right elbow and neck pain.


CONCLUSIONS OF LAW

1.  A functional gastrointestinal disorder was incurred during active service.  38 U.S.C. §§ 1110, 1112, 1113, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to service connection for ulcerative colitis; CFS; and disabilities manifested by left knee, right knee, left elbow, right elbow and neck pain have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  As the Veteran's functional gastrointestinal disorder claim is being granted herein, and the Veteran has withdrawn his remaining issues, any errors related to VA's duties to notify and assist are harmless.  Id.  

Functional Gastrointestinal Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

VA regulations also provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).  The Veteran is shown to have served in Southwest Asia and these regulations are applicable to his claim.

Functional gastrointestinal disorders are considered to be medically unexplained chronic multisymptom illnesses.  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317(a)(2)(i)(B)(3).  

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

The Veteran contends that he was seen during service for various gastrointestinal complaints, including diarrhea, constipation, pain and cramps.  He indicated that he did not see the flight surgeons for every complaint, because this would have prevented him from flying.  Rather, he sought treatment only when completely unable to handle his symptoms.  He stated that these problems continued after service, and worsened to the point that they interfered with his daily life and his ability to work.  He then underwent two surgical procedures in 2011 to remove his colon.  See January and November 2017 hearing transcripts.  In statements received in April 2011, the Veteran's wife and co-worker stated that the Veteran needed to take frequent (approximately 16 to 20) bathroom breaks throughout the day.

Service treatment records note that the Veteran was seen in May 1985 with complaints of anal pain, especially with bowel movements, for one month.  The assessment was anal fissure.  In February 1990 the Veteran was seen on several days with complaints of diarrhea, mild abdominal tenderness and slight nausea.  He was seen in April 1993 with complaints of lower left and right quadrant abdominal pain for two days.  Taking Mylanta brought no relief.  On examination, there was mild pain to deep palpation.  The assessment was constipation.   On a periodic flight examination in April 1997, small skin tags from perianal hemorrhoids were noted.

Following service, a September 2007 private treatment record notes the Veteran's history of tenesmus and rectal bleeding.  Examination revealed some sigmoid inflammation.  Treatment records dated from 2007 to 2011 note the Veteran's complaints of rectal bleeding, diarrhea, abdominal cramps, abdominal pain, and multiple daily bowel movements.  The examiners noted various assessments, including IBS, proctosigmoiditis, proctitis, and colitis.  The Veteran was treated with various medications, but steroids were the only ones to have some success.   Steroids were discontinued, however, because of their long-term side effects.  The Veteran underwent surgery to remove a portion of his colon in July 2011.  The remainder of his colon was removed in October 2011.  Since this surgery, he has not had the same symptoms.  

February 2012 VA Intestinal Conditions and Intestinal Surgery Disability Benefits Questionnaires (DBQs) note that the Veteran no longer had gastrointestinal problems since having his colon removed in 2011.  In a February 2012 Medical Opinion DBQ the examiner opined that the Veteran did not have IBS.  In a March 2017 VA examination report, the examiner opined that the Veteran did not have IBS related to service.

Based upon the evidence of record, the Board finds that a functional gastrointestinal disorder was incurred in service and continued thereafter active service, resulting in the removal of his colon.  Although the VA examiners found there was no recent evidence of IBS, the Veteran's statements as to having gastrointestinal symptoms during and after service are supported by the evidence of record including VA treatment and medication reports.  The evidence shows that these symptoms have abated due to surgery.  The Veteran's statements about in-service symptoms and continuity of symptomatology since service are credible and consistent with the other evidence of record, to include other lay statements.  Therefore, the issue of entitlement to service connection for a functional gastrointestinal disorder must be granted.

Ulcerative Colitis, CFS, Left Knee, Right Knee, Left Elbow, Right Elbow, Neck

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C. §§ 7104, 7105(d). 

In a statement from his then attorney received in October 2017, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for ulcerative colitis; CFS; and disabilities manifested by left knee, right knee, left elbow, right elbow and neck pain.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal in these matters, further action by the Board on these issues would not be appropriate.  38 U.S.C. § 7105.


ORDER

Service connection for a functional gastrointestinal disorder is granted.

The appeal with respect to the issue of entitlement to service connection for ulcerative colitis is dismissed.

The appeal with respect to the issue of entitlement to service connection for CFS is dismissed.

The appeal with respect to the issue of entitlement to service connection for disability manifested by left knee pain is dismissed.

The appeal with respect to the issue of entitlement to service connection for disability manifested by right knee pain is dismissed.

The appeal with respect to the issue of entitlement to service connection for disability manifested by left elbow pain is dismissed.

The appeal with respect to the issue of entitlement to service connection for disability manifested by right elbow pain is dismissed.

The appeal with respect to the issue of entitlement to service connection for disability manifested by neck pain is dismissed.



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


